ICJ_094_LandMaritimeBoundary_CMR_NGA_1998-06-11_JUD_01_PO_02_FR.txt. 342

OPINION INDIVIDUELLE DE M. VERESHCHETIN

[Traduction]

Argument du Cameroun selon lequel il existe un différend portant sur l'en-
semble de la frontière, depuis le tripoint dans le lac Tchad jusqu'à la mer —
Exception du Nigéria contestant l'existence d'un tel différend — Caractère
non exclusivement préliminaire de cette exception.

Jai voté avec la majorité des juges sur tous les points du dispositif de
l'arrêt, à l'exception du point | e). Je n’ai pas pu voter pour cette partie
de l’arrêt parce que j'estime que la conclusion sur laquelle elle repose
n’est pas dûment étayée par les éléments de preuve produits par le
demandeur et qu’elle ne peut être déterminée objectivement.

C’est essentiellement au demandeur, c’est-à-dire à la République du
Cameroun, qu’il incombe de prouver la thèse selon laquelle la Répu-
blique du Nigéria conteste l’ensemble de la frontière entre les deux Etats.
Dans la motivation de Parrét, concernant la cinquième exception préli-
minaire du Nigéria, la Cour a rejeté presque tous les principaux argu-
ments que le Cameroun a avancés à l’appui de sa thèse. En particulier, la
Cour a dit qu’elle:

«ne trouve pas convaincante la thèse du Cameroun selon laquelle la
contestation par le Nigéria de la validité des titres existants sur
Bakassi, Darak et Tipsan met nécessairement en cause la validité en
tant que telle des instruments sur lesquels repose le tracé de la tota-
lité de la frontière depuis le tripoint dans le lac Tchad jusqu’à la mer
et prouve ainsi l’existence d’un différend concernant l’ensemble de
cette frontière» (paragraphe 89 de l’arrêt).

Elle a également estimé que:

«Même considérés conjointement avec les différends frontaliers
existants, les incidents et incursions dont fait état le Cameroun n’éta-
blissent pas par eux-mêmes l'existence d’un différend concernant
l’ensemble de la frontière entre le Cameroun et le Nigéria.» (Para-
graphe 90 de l’arrêt.)

Logiquement, cette appréciation des arguments du Cameroun aurait
dû amener la Cour à retenir la cinquième exception préliminaire du Nigé-
ria ou, à tout le moins, à conclure que l’exception correspondante n’avait
pas un Caractère exclusivement préliminaire et qu’elle devait donc être
examinée plus avant par la Cour lors de la phase du fond.

Au lieu de cela, la Cour a assumé elle-même la charge de la preuve de
la thèse du demandeur et, après avoir brièvement analysé un seul docu-
ment — la réponse du Nigéria à une question posée aux Parties par un
membre de la Cour — elle a conclu, ce qui contredit son raisonnement

71
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. VERESHCHETIN) 343

antérieur, qu’il existait entre les deux Etats un différend concernant
l’ensemble de cette frontière. Les limites géographiques des secteurs liti-
gieux de la frontière terrestre et lacustre ont été par la même étendues
jusqu’à 1600 kilomètres.

Certes, dans le cadre d’une procédure contentieuse internationale, la
Cour n’est pas censée se fonder passivement sur les éléments de preuve
produits par les Etats en litige. Aux fins de déterminer objectivement
lexistence ou l’inexistence d’un différend d’ordre juridique et, plus encore,
de statuer sur le fond d’un différend, la Cour peut être appelée à jouer
d'office un rôle plus actif, notamment à poser des questions aux parties,
à se procurer des moyens de preuve de source indépendante, etc. Toute-
fois, je ne saurais admettre que la Cour ait accordé autant d'importance
à la réponse du Nigéria. Cette réponse n’est pas si déterminante pour per-
mettre à la Cour de tirer une conclusion aussi importante. Je ne saurais
pas davantage partager l’analyse que la Cour a faite de cette réponse.

Il ne ressort pas nécessairement de la réponse donnée par le Nigéria ni,
de façon plus générale, des positions adoptées par les Parties au cours de
la procédure écrite et orale que «la réclamation de l’une des Parties [sur
l’ensemble de la frontière] se heurte à opposition manifeste de l’autre»,
comme l'exige la jurisprudence établie de la Cour s’agissant de déter-
miner l'existence d’un différend (Sud-Ouest africain, exceptions prélimi-
naires, arrêt, C.I.J. Recueil 1962, p. 328).

Pour que la Cour puisse se prononcer sur l’existence d’un différend
entre les deux Parties concernant le fondement juridique de l’ensemble de
la frontière existante, il doit avoir été préalablement établi que la Répu-
blique du Nigéria conteste la validité du titre juridique que la République
du Cameroun invoque relativement à l’ensemble de la frontière, qu’elle se
fonde sur un titre juridique différent, ou qu’elle avance une interprétation
différente d’un instrument juridique donné relatif à l’ensemble de la fron-
tière. Or, aucune de ces conclusions ne peut être «manifestement» tirée
des documents présentés à la Cour ou des déclarations faites devant elle.

De fait, le Nigéria reconnaît dans sa réponse que la frontière entre les
deux Etats a été fixée par les «instruments applicables (qui sont tous
antérieurs à l’indépendance du Nigéria et du Cameroun)». Il ajoute que
«{lle tracé de la frontière, qui était bien établi avant l’indépendance et les
procédures de l'Organisation des Nations Unies qui s’y rapportent, a
néanmoins continué d’être accepté en pratique depuis lors par le Nigéria
et le Cameroun» (voir la réponse du Nigéria, reproduite au para-
graphe 91 de l’arrêt). A mon avis, cette position, bien qu’elle ait été
exprimée en termes prudents et quelque peu vagues, n’est pas en contra-
diction avec celle du Cameroun, selon laquelle la frontière existante a été
délimitée par les instruments juridiques que les anciennes puissances colo-
niales ont conclus et par les décisions et les actes de la Société des Nations
et de Organisation des Nations Unies.

Les affirmations répétées du Nigéria selon lesquelles il n’existe pas de
différend concernant «la délimitation de la frontiére en tant que telle» et
le libellé réservé et prudent de la réponse citée ci-dessus peuvent signifier

72
FRONTIÈRE TERRESTRE ET MARITIME (OP. IND. VERESHCHETIN) 344

que le Nigéria soit peu enclin à développer ses arguments juridiques au
stade du fond. On peut aussi, il est vrai, considérer qu’elles sont la preuve
de la survenance probable d’un différend plus étendu. Toutefois, la
portée réelle d’un tel différend, à supposer qu’il existe, ses paramètres et
ses conséquences concrètes ne pourront être clarifiés que lors de la phase
de l'examen au fond, lorsque la Cour aura comparé les cartes produites
par les deux Parties et qu’elle aura entendu un exposé plus approfondi de
l'interprétation que chacune des Parties fait de ses instruments juridiques
respectifs et qu'elle en aura apprécié la substance.

Cela amène à conclure que l’exception en question n’a pas un caractère
exclusivement préliminaire au sens du paragraphe 7 de l’article 79 du
Règlement de la Cour. A ce stade, la Cour ne peut pas aisément rejeter
l’exception du Nigéria selon laquelle, mis à part certains secteurs préci-
sément définis de la frontière commune, «il n’existe pas de différend
concernant la délimitation de la frontière en tant que telle sur toute sa
longueur entre le tripoint du lac Tchad et la mer». En outre, dans ses
conclusions, le Nigéria a indiqué que de longs tronçons de la frontière,
pour ne pas dire l’essentiel du tracé, se situaient en dehors des zones liti-
gieuses (voir, par exemple, les conclusions finales présentées au nom du
Nigéria lors des audiences, paragraphe 19 de l’arrêt).

Ainsi, du point de vue des faits, les revendications opposées du Came-
roun et du Nigéria sur les territoires situés dans trois secteurs de leur
frontière commune, à savoir les zones de la presqu'île de Bakassi, de
Darak et ses îles adjacentes et de Tipsan, considérées en même temps que
les incidents sporadiques dans certains autres secteurs de la frontière, ne
permettent pas de conclure catégoriquement qu'il existe déjà manifeste-
ment un différend sur l’ensemble de la frontière entre les deux Etats. Par
conséquent, la conclusion de la Cour sur l'existence d’un tel différend
n’est pas bien fondée du point de vue des faits. Elle est également mal
fondée du point de vue du droit, parce que la Cour n’a pas objectivement
établi que l’une des Parties conteste le fondement juridique de l’ensemble
de la frontière.

(Signé) Vladlen S. VERESHCHETIN.

73
